DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Application
Applicant's election with traverse of Group II, drawn to a method of treating a disease caused by betacoronavirus by administering homoharringtonine, and the species, SARS-CoV-2, in the reply filed on 1/27/22 is acknowledged.  The traversal is on the grounds that searching the claimed invention would not present an undue search burden since Group II comprises the technical features of Group I.  This is not found persuasive because the special technical feature (homoharringtonine) is a well-known compound, therefore not a contribution over the prior art.  The requirement is still deemed proper and is therefore made FINAL.  
Upon further consideration, the species election requirement is hereby withdrawn.
Claims 1-22 are pending.  Claims 1-10 have been withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim.  Claims 11-22 are examined herein insofar as they read on the elected invention.



Claim Objections
Claims 11, 14 are objected to because of the following informalities: Please add “a” in between the words “by betacoronavirus”.  Appropriate correction is required.
Claim 13 is objected to because of the following informalities: Please add “the” in between the words “to patients”.  Appropriate correction is required.
Claims 16, 19, 22 are objected to because of the following informalities: Please add “the” in between the words “by betacoronavirus”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the second paragraph of 35 U.S.C. 112(b):
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 16, 19, 22 are rejected under 35 U.S.C. 112(b) or 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.  Specifically, claims 16, 19, and 22 recites the limitation "the patient" in claims 14, 17, and 20, respectively.  There is insufficient antecedent basis for this limitation in the claims.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person 

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 11-22 are rejected under 35 U.S.C. 103 as being unpatentable over Liang et al. (“Development of Small-Molecule MERS-CoV Inhibitors,” Viruses, 2018, 10, 721).
The instant claims are directed to a method of treating MERS-CoV in a patient by administering homoharringtonine.  
Liang et al. teach a method of treating MERS-CoV infection by using small-molecule MERS-CoV inhibitors (abstract), such as homoharringtonine (compound 41 on page 10 of 25).  Table 2 on page 16 of 25 shows homoharringtonine in an in vitro testing model on Vero E6 cells.  Homoharringtonine is part of a series of FDA-approved compounds that were screened against MERS-CoV (Table 2) by cell-based ELISA assay and showed antiviral activity against MERS-CoV (second full paragraph on page 19 of 25).
However, Liang et al. fail to disclose the treatment of MERS-CoV infection in a patient by administering homoharringtonine. 
It would have been prima facie obvious to a person of ordinary skill in the art, prior to the effective filing date of the claimed invention, to administer homoharringtonine to a patient infected with MERS-CoV.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Yong S. Chong whose telephone number is (571)-272-8513.  The examiner can normally be reached Monday to Friday: 9 am to 5 pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kortney Klinkel, can be reached at (571)-270-5239.  The fax phone number for the organization where this application or proceeding is assigned is (571)-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866)-217-9197 (toll-free).

/Yong S. Chong/Primary Examiner, Art Unit 1627